721 So. 2d 302 (1998)
Anthony PERSICO, et al., Petitioners,
v.
Robert RUSSO, Respondent.
No. 92685.
Supreme Court of Florida.
November 25, 1998.
Leigh Katzman of Katzman & Korr, P.A., Margate, for Petitioners.
Stephan P. Lange of Lange and Lange, P.A., Fort Lauderdale, for Respondent.
PARIENTE, Justice.
We have for review a decision certifying the following question to be of great public importance:

*303 MAY THE STATE CONSTITUTIONALLY REQUIRE REASONABLE GRANDPARENT VISITATION WHERE ONE OF THE PARENTS OF A CHILD IS DECEASED AND VISITATION IS DETERMINED TO BE IN THE BEST INTEREST OF THE CHILD?
Russo v. Persico, 706 So. 2d 933, 934 (Fla. 4th DCA 1998). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We resolved this issue in Von Eiff v. Azicri, 720 So. 2d 510, 23 Fla.L. Weekly S583 (Fla.1998). We rephrase the certified question here, as we did in Von Eiff:
IS SECTION 752.01(1)(a), FLORIDA STATUTES (1993), FACIALLY UNCONSTITUTIONAL BECAUSE IT IMPERMISSIBLY INFRINGES ON PRIVACY RIGHTS PROTECTED BY ARTICLE I, SECTION 23 OF THE FLORIDA CONSTITUTION?
For the reasons stated in our decision in Von Eiff, we answer the rephrased question in the affirmative, and approve the decision below.
It is so ordered.
HARDING, C.J., and OVERTON, SHAW, KOGAN, WELLS and ANSTEAD, JJ., concur.